This appeal on questions of law is from an action in the Municipal Court of Hamilton County dismissing a charge of speeding in violation of Section 506-8 of the Code of Ordinances of the City of Cincinnati.
The court below stated its reason to believe the affidavit defective was because it failed to state any prima facie speed which had been enumerated in the ordinance. It appears that the ordinance is a local re-enactment identical with the provisions of the state speed statutes contained in Section 4511.01 etseq., Revised Code, wherein there are prima facie speeds mentioned and, also, provision is made for the alteration of those speeds by the Director of Highways determined after traffic survey and *Page 136 
effective upon posting thereof; also, provision is made in this ordinance for the alteration of prima facie limits after a traffic survey by the city manager approved by the Director of Highways upon the posting of the altered prima facie speed limit in the area affected thereby. It is not contested that the prima facie speed was posted in this instance.
It is clear from the terms of the ordinance that the defendant has been properly apprised of his violation thereof.
It is, therefore, error to dismiss the affidavit, and the judgment below is reversed and the cause remanded for further proceedings according to law.
Judgment reversed.
SHANNON, P. J., and HESS, J., concur. *Page 137